DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 16th 2020 has been entered.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Claim limitation “controller” in claims 1, 2, 10, and 11 has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because they use a generic placeholder “controller" coupled with functional language “is adapted to” without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier. A review of the specification shows that, although 
The limitation “controller" has been described in Claim 1:“a controller connected by circuitry to the heater, scanner, and fluid transfer device“ and in Specification Paragraph 0011 – 0014, 0017, 0018, 0022, 0023, 0027, 0036, 0038, 0039, and Fig. 36 & 37, as some kind of controller that utilize circuitry and electrical mean to communicate and control multiple device, and it seem to be able to retrieve data from database and process data, that implying such controller contain some kind of processor and capable to run programs.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.



EXAMINER AMENDMENT
	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Authorization for the examiner’s amendment was given in a telephone interview with Agent Frank Marino on February 16th 2021. The application has been amended as follows:
Claim 1: (Currently amendment) An apparatus engageable with a container of pet food for preparing the pet food and comprising; 
a steam generation chamber; 
a heater; 
a scanner configured to read only a UPC Bar Code on the container; 
a programmed database disposed remotely or within the apparatus: 
a conduit for liquid communication from the steam generation chamber to the container; 
a fluid transfer device in fluid communication with the steam generation chamber; and 
a controller connected by circuitry to the heater, scanner, and fluid transfer device; 
wherein 
the scanner is adapted to communicate the read UPC Bar Code to the controller; 
the controller is adapted to obtain or determine from the read UPC Bar Code, and from consultation with the programmed database, a steam volume and a steeping time; 

the heater is adapted to heat the volume of water in the steam generation chamber into steam; 
the conduit is adapted to selectively deliver the determined steam volume from the steam generation chamber to the container; 
the controller is adapted to control the heater and the fluid transfer device; and 
the controller is adapted to do one or both of disable the apparatus and cause indication that the food is prepared at the end of the determined steeping time; and 
wherein the UPC Bar Code is one from a group of authorized codes contained within the programmed database, and the controller is adapted. through information or instructions obtained by the consultation with the programmed database, to disable one or more of the heater and the fluid transfer device upon failure of the scanner to read an authorized code from the database on the container, and a base comprises the scanner, wherein the base adapted to support an unheated removable water tank; and wherein the container and the UPC Bar Code is located inside the unheated removable water tank.

Claim 4: (Currently amended) wherein is not removed from the base and an open state wherein the container is removed from the base.

Claim 8 (cancelled)

Claim 10: (Currently amended) An apparatus engageable with a container of pet food for preparing the pet food and comprising: 
a steam generation chamber; 
a first fluid transfer device in liquid communication with the steam generation chamber; 
a first heater in thermal communication with the steam generation chamber; 
a first conduit for liquid communication from the steam generation chamber to the container; 
a water heating chamber; 
a second fluid transfer device in liquid communication with the water heating chamber; 
a second heater in thermal communication with the water heating chamber; 
a third fluid transfer device in liquid communication with the water heating chamber; 
a second conduit for liquid communication from the heating chamber through the third fluid transfer device to the container; 
a scanner configured to read only a UPC Bar Code on the container; 
a programmed database disposed remotely or within the apparatus:;
a controller; and 
a thermostat; wherein 

the controller is adapted to obtain or determine from the read UPC Bar Code a steam volume, a hot water temperature, a hot water volume, a steeping time, and a resting time; the first fluid transfer device is adapted to selectively enable or deliver a first volume of water into the steam generation chamber; 
the first heater is adapted to heat the first volume of water in the steam generation chamber into steam of the determined steam volume; 
the first conduit is adapted to selectively deliver the determined steam volume from the steam generation chamber to the container; 
the second fluid transfer device is adapted to selectively enable or deliver a second volume of water into the heating chamber; 
the second heater is adapted to heat the second volume of water in the heating chamber to the determined hot water temperature; 
the third fluid transfer device is adapted to selectively enable or deliver the determined hot water volume from the heating chamber through the second conduit to the container; 
the controller is adapted to control the first and second heaters and the first, second, and third fluid transfer devices; and 
the controller is adapted to do one or both of disable the apparatus and cause indication that the food is prepared at the end of the determined resting time; and 
wherein the UPC Bar Code is one from a group of authorized codes, and the controller is adapted, through information or instructions obtained by the consultation with  and a base comprises the scanner, wherein the base adapted to support an unheated removable water tank; and wherein the container and the UPC Bar Code is located inside the unheated removable water tank.

Claim 13: (Currently amended) The apparatus of claim 12 wherein is not removed from the base and an open state wherein the container  is removed from the base.

Claim 17: (Cancelled)

Claims 19-20: (Cancelled)

	The following is an examiner’s statement of reasons for allowance:
	Allowance of claim 1-7 and 10-16 are indicated because:
	In line with the 112f above, and 
	The applicant’s argument in Remark, filed on November 16th 2020 has been fully considered and it is persuasive, such that the prior art references of record do not .
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEONG JUEN THONG whose telephone number is (571)272-6930.  The examiner can normally be reached on Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 5712724780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have 

/YEONG JUEN THONG/Examiner, Art Unit 3761                                                                                                                                                                                                        
/PHUONG T NGUYEN/Primary Examiner, Art Unit 3761